Citation Nr: 1536892	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  14-01 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an effective date earlier than July 22, 2011, for the award of service connection for neuroforaminal stenosis L4-5 and L5-S1 with bilateral lower extremity radiculopathy.

2.  Entitlement to an effective date earlier than July 22, 2011, for the award of service connection for left knee patellar tendonitis.

3.  Entitlement to an effective date earlier than July 22, 2011, for the award of service connection for right knee patellar tendonitis.

4.  Entitlement to an effective date earlier than July 22, 2011, for the award of service connection for scar, right eyebrow.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from June 1994 to June 1998. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action is required.


REMAND

This matter must be remanded to reschedule a Board hearing.  The Veteran was scheduled to testify before the Board in May 2015.  He failed to report to the hearing.  One day after the hearing, he informed the RO that he missed the hearing because he had just been released from the hospital.  Under these circumstances, the Board finds that the request to reschedule the Board hearing should be granted.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing before a Veterans Law Judge.  He and his representative must be given advance notice of the date, time, and location of the hearing.  A copy of the hearing notice letter should be placed in the claims file.  If, for whatever reason, the Veteran changes his mind and withdraws his request for a hearing or does not appear for the hearing on the date scheduled, this should also be documented in the claims file. 


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




